                                                                Case 2:20-bk-21022-BR       Doc 631 Filed 08/25/21 Entered 08/25/21 14:24:13               Desc
                                                                                              Main Document Page 1 of 2



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  2 pstrok@swelawfirm.com
                                                                    Kyra E. Andrassy, State Bar No. 207959                      FILED & ENTERED
                                                                  3 kandrassy@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com                                          AUG 25 2021
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626                                 CLERK U.S. BANKRUPTCY COURT
                                                                    Telephone: 714 445-1000                                      Central District of California
                                                                                                                                 BY toliver    DEPUTY CLERK
                                                                  6 Facsimile: 714 445-1002

                                                                  7 Attorneys for Elissa D. Miller, Chapter 7
                                                                    Trustee
                                                                  8

                                                                  9                           UNITED STATES BANKRUPTCY COURT

                                                                 10                            CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                   LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                           Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                  Chapter 7

                                                                 14                                                 ORDER APPROVING STIPULATION
                                                                                                                    AUTHORIZING PAYMENT OF CLIENT'S
                                                                 15                                Debtor.          SETTLEMENT FUNDS AND FEES AND
                                                                                                                    EXPENSES TO BE DISBURSED TO THE
                                                                 16                                                 ESTATE

                                                                 17                                                 [No Hearing Required]

                                                                 18
                                                                 19           Pursuant to the Stipulation Authorizing Payment of Client's Settlement Funds and

                                                                 20 Fees and Expenses to be Disbursed to the Estate filed on August 17, 2021, as Docket

                                                                 21 No. 604 (the "Stipulation"), and good cause appearing,

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26
                                                                 27

                                                                 28


                                                                      2880543.1                                    1                                              ORDER
                                                                Case 2:20-bk-21022-BR       Doc 631 Filed 08/25/21 Entered 08/25/21 14:24:13    Desc
                                                                                              Main Document Page 2 of 2



                                                                  1           IT IS ORDERED that the Stipulation is approved in its entirety.

                                                                  2                                               ###

                                                                  3

                                                                  4

                                                                  5

                                                                  6

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24 Date: August 25, 2021

                                                                 25

                                                                 26
                                                                 27

                                                                 28


                                                                      2880543.1                                     2                              ORDER
